Exhibit 10.9

LOGO [g13490logo.jpg]

Pegasystems Inc.

 

      Pegasystems Inc. Notice of Grant of Award and Award Agreement      

ID: 04-2787865

101 Main Street

      Cambridge, MA 02142

 

FIRST_NAME_MIDDLE_NAME_     LAST_NAME_   Award Number:                       
ADDRESS                        Plan:                        CITY     , STATE
             COUNTRY              ZIPCODE                ID:  
                    

Effective             (“Grant Date”), you (the “Recipient”) have been granted an
award of              restricted stock units pursuant to the Pegasystems Inc.
2004 Long-Term Incentive Plan (the “Plan”).

The current total value of the award is             .

The awards will vest 20% on the first anniversary of the Grant Date and the
balance of 80% will vest in 16 equal quarterly installments between the first
and fifth anniversaries of the Grant Date.

The undersigned Recipient agrees to all of the terms of the Plan and all those
set forth on Exhibits A and B attached hereto and incorporated herein by
reference (the “Award Agreement”).

By your signature and the Company’s signature below, you and the Company agree
that this award is granted under and governed by the terms and conditions of the
Plan as amended and the Award Agreement, all of which are attached and made a
part of this document.

 

  Pegasystems Inc. By:  

LOGO [g13490sig.jpg]

  Alan Trefler, Chairman and   Chief Executive Officer  

 

  FIRST_NAME MIDDLE_NAME   LAST_NAME



--------------------------------------------------------------------------------

Exhibit A

To Notice of Grant of Award and Award Agreement for Non-U.S. Employees

1. Conversion of Restricted Stock Units to Common Stock. Each restricted stock
unit (“RSU”) granted in the Notice of Grant of Award and Award Agreement for
Non-U.S. Employees (of which this Exhibit A is a part) (the “Award Agreement”)
represents the right of the person receiving such grant (the “Recipient”) to
receive one share of the common stock (“Common Stock”) of Pegasystems Inc. (the
“Company”) subject to the vesting requirements listed in the Award Agreement and
to the other terms and conditions of this Award Agreement. On each vesting date
listed in the Award Agreement, the Company will issue such number of shares of
Common Stock as are equal to the applicable number of RSUs vesting on such date,
less such number of shares of Common Stock as are required to be withheld to
satisfy Recipient’s tax withholding obligations.

2. Vesting. RSUs will vest on the dates listed in the Award Agreement if the
Recipient remains in the active employment of the Company in good standing from
the date of grant through the applicable vesting date. RSUs will cease to vest
immediately upon the cessation of Recipient’s active employment with the
Company, for any reason.

3. Recipient’s Agreement. The Recipient agrees to all the terms stated in the
Award Agreement (of which this Exhibit is a part), as well as to the terms of
the Plan (which shall control in case of conflict with the Award Agreement), a
copy of which is attached and of which the Recipient acknowledges receipt.

4. Withholding. Regardless of any action the Company and/or the Recipient’s
employer (the “Employer”) take with respect to any or all income tax (including
U.S. federal, state and local tax and/or non-U.S. tax), social insurance,
payroll tax, payment on account or other tax-related withholding (“Tax-Related
Items”), the Recipient acknowledges that the ultimate liability for all
Tax-Related Items legally due by the Recipient is and remains the Recipient’s
responsibility and that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Award, including the grant of the RSUs, the
vesting of the RSUs, the delivery of shares of Common Stock, the subsequent sale
of any shares of Common Stock acquired at vesting and the receipt of any
dividends or dividend equivalents; and (ii) do not commit to structure the terms
of the grant or any aspect of the Award to reduce or eliminate the Recipient’s
liability for Tax-Related Items.

Prior to the relevant taxable event, the Recipient shall pay or make
arrangements satisfactory to the Company and/or the Employer to satisfy all
withholding and payment on account obligations of the Company and/or the
Employer. In this regard, the Recipient authorizes the Company and/or the
Employer to withhold all applicable Tax-Related Items legally payable by the
Recipient from any wages or other cash compensation paid to the Recipient by the
Company and/or the Employer. Alternatively, or in addition, if permissible under
local law, the Recipient authorizes the Company and/or the Employer, at its
discretion and pursuant to such procedures as it may specify from time to time,
to satisfy the obligations with regard to all Tax-Related Items legally payable
by the Recipient by one or a combination of the following: (i) withholding
otherwise deliverable shares of Common Stock, provided that the Company only
withholds the amount of shares of Common Stock necessary to satisfy the minimum
withholding amount; (ii) arranging for the sale of shares of Common Stock
otherwise deliverable to the Recipient (on the Recipient’s behalf and at the
Recipient’s direction pursuant to this authorization); or (iii) withholding from
the proceeds of the sale of shares of Common Stock acquired upon vesting of the
Award. If the obligation for Tax-Related Items is satisfied by withholding a
number of shares of Common Stock as described herein, the Recipient is deemed to
have been issued the full number of shares of Common Stock subject to the Award,
notwithstanding that a number of the shares of Common Stock are held back solely
for the purpose of paying the Tax-Related Items due as a result of any aspect of
the Award. The Recipient shall pay to the Company and/or the Employer any amount
of Tax-Related Items that the Company and/or the Employer may be required to
withhold as a result of the Recipient’s participation in the Plan that cannot be
satisfied by the means previously described. The Company may refuse to deliver
to the Recipient any shares of Common Stock pursuant to the Award if the
Recipient fails to comply with the Recipient’s obligations in connection with
the Tax-Related Items as described in this section.



--------------------------------------------------------------------------------

5. Rights as Shareholders. The Recipient shall have no rights as a shareholder
of the Company with respect to any of the RSUs until the issuance of shares of
Common Stock at the time of vesting, and then only with respect to those shares
of Common Stock issued.

6. Non-Transferability. The Award may not be transferred in any manner other
than by will or by the laws of descent and distribution. The terms of the Award
shall be binding upon the executors, administrators, heirs and successors of the
Recipient.

7. Compliance with Securities, Tax and Other Law. No shares of Common Stock may
be issued if the issuance of shares would constitute a violation of any
applicable federal or state securities law or any other law or valid regulation.
As a condition to issuance of Common Stock, the Company may require the
Recipient, or any person acquiring the right to receive the Common Stock, to
make any representation or warranty that the Company deems to be necessary under
any applicable securities, tax, or other law or regulation.

8. Adjustments upon Changes in Capitalization. In the event of any change in the
shares subject to the Plan or to any Award granted under the Plan by reason of a
merger, consolidation, reorganization, recapitalization, stock dividend, stock
split, combination or exchange of shares, or other change in the structure of
the Company, the number of RSUs and the number of shares of Common Stock shall
be appropriately adjusted by the Company and such adjustment shall be final,
binding and conclusive.

9. No Right to Employment. The granting of the Award does not confer upon the
Recipient the right to continue in the service of the Company, or affect in any
way the right and power of the Company to terminate the service of the Recipient
at any time with or without assigning a reason therefor, to the same extent as
the Company might have done if the Award had not been granted.

10. No Guarantee. The Company offers no guarantee or assurance that the
Company’s stock has any value at the time of this grant or will have any value
or liquidity at any future time.

11. Acknowledgment of Nature of Plan and Award. In accepting the Award, the
Recipient acknowledges that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature, and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Award Agreement;

(b) the Award is voluntary and occasional and does not create any contractual or
other right to receive future awards of RSUs, or benefits in lieu of RSUs, even
if RSUs have been awarded repeatedly in the past;



--------------------------------------------------------------------------------

(c) all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;

(d) the Recipient’s participation in the Plan is voluntary;

(e) the Award is an extraordinary item that does not constitute compensation for
services of any kind rendered to the Company or any Related Company, and which
is outside the scope of the service contract, if any;

(f) the Award is not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Company or any Related Company;

(g) in the event that the Recipient is not an Employee of the Company or any
Related Company, the Award and the Recipient’s participation in the Plan will
not be interpreted to form an employment or service contract or relationship
with the Company or any Related Company;

(h) the future value of the underlying shares of Common Stock is unknown and
cannot be predicted with any certainty;

(i) in consideration of the Award, no claim or entitlement to compensation or
damages shall arise from termination of the Award or from any diminution in
value of the Award or shares of Common Stock acquired upon vesting of the Award
resulting from termination of the Recipient’s service by the Company or any
Related Company (for any reason whatsoever and whether or not in breach of local
labor laws) and the Recipient irrevocably releases the Company and any Related
Company from any such claim that may arise; if, notwithstanding the foregoing,
any such claim is found by a court of competent jurisdiction to have arisen,
then, by signing the Award Agreement, the Recipient shall be deemed irrevocably
to have waived the Recipient’s entitlement to pursue such claim;

(j) in the event of termination of the Recipient’s service (whether or not in
breach of local labor laws), the Recipient’s right to receive an Award and vest
in the Award under the Plan, if any, will terminate effective as of the date
that the Recipient is no longer actively employed and will not be extended by
any notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law); the
Administrator shall have the exclusive discretion to determine when the
Recipient is no longer actively employed for purposes of the Award;

(k) the Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Recipient’s participation in
the Plan or the Recipient’s acquisition or sale of the underlying shares of
Common Stock; and

(l) the Recipient is hereby advised to consult with the Recipient’s personal
tax, legal and financial advisors regarding the Recipient’s participation in the
Plan before taking any action related to the Plan.



--------------------------------------------------------------------------------

12. Data Privacy Notice and Consent. The Recipient hereby explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of the Recipient’s personal data as described in this Award
Agreement and any other RSU grant materials by and among, as applicable, the
Employer, the Company and its Subsidiaries for the exclusive purpose of
implementing, administering and managing the Recipient’s participation in the
Plan.

The Recipient understands that the Company and the Employer may hold certain
personal information about the Recipient, including, but not limited to, the
Recipient’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all RSUs or
any other entitlement to shares of stock awarded, canceled, vested, unvested or
outstanding in the Recipient’s favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).

The Recipient understands that Data will be transferred to a third party stock
plan service provider(s) as may be selected by the Company, which is assisting
the Company with the implementation, administration and management of the Plan.
The Recipient understands the recipients of the Data may be located in the
Recipient’s country, in the United States or elsewhere, and that the data
recipients’ country may have different data privacy laws and protections than
the Recipient’s country. The Recipient understands that the Recipient may
request a list with the names and addresses of any potential recipients of the
Data by contacting the Recipient’s local human resources representative. The
Recipient authorizes the Company and any other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing the Recipient’s participation in the Plan. The Recipient
understands that Data will be held only as long as is necessary to implement,
administer and manage the Recipient’s participation in the Plan. The Recipient
understands that the Recipient may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing the Recipient’s local human resources
representative. The Recipient understands, however, that refusing or withdrawing
the Recipient’s consent may affect the Recipient’s ability to participate in the
Plan. For more information on the consequences of the Recipient’s refusal to
consent or withdrawal of consent, the Recipient understands that the Recipient
may contact the Recipient’s local human resources representative.

13. Amendment and Termination of Award. The Company may not, without the consent
of the Recipient, alter or impair any Award granted under the Plan. The Award
shall be considered terminated in whole or in part, to the extent that, in
accordance with the provisions of the Plan, the Recipient no longer has the
right to receive shares of Common Stock under the Plan.

14. Language. If the Recipient has received this Award Agreement or any other
document related to the Plan translated into a language other than English and
if the translated version is different from the English version, the English
version will control.

15. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Award or future awards made under the Plan
by electronic means or request that the Recipient consent to participate in the
Plan by electronic means. The Recipient hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.



--------------------------------------------------------------------------------

16. Governing Law and Venue. The Award Agreement shall be governed by and
interpreted in accordance with the laws of The Commonwealth of Massachusetts,
without regard to any applicable conflicts of law provisions thereof.

For purposes of litigating any dispute that arises directly or indirectly from
the relationship of the parties evidenced by this Award or this Award Agreement,
the parties hereby submit to and consent to the exclusive jurisdiction of The
Commonwealth of Massachusetts and agree that such litigation shall be conducted
only in the courts of Middlesex County, Massachusetts, or the federal courts for
the United States for the district of Massachusetts, and no other courts, where
this Award of RSUs is made and/or to be performed.

17. Severability. In the event any one or more of the provisions of the Award
Agreement shall for any reason be held to be invalid, illegal or unenforceable,
the remaining provisions of the Award Agreement shall be unimpaired, and the
invalid, illegal or unenforceable provision shall be replaced by a mutually
acceptable provision, which being valid, legal and enforceable, comes closest to
the intention of the parties underlying the invalid, illegal or unenforceable
provision.

18. Definitions. All capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Plan.

19. Exhibit B. Notwithstanding any provision herein, the Recipient’s
participation in the Plan shall be subject to any special terms and conditions
as set forth in Exhibit B for the Recipient’s country of residence, if any. The
Exhibit B constitutes part of this Award Agreement.



--------------------------------------------------------------------------------

Exhibit B

To Notice of Grant of Award and Award Agreement for Non-U.S. Employees

This Exhibit B includes additional terms and conditions that govern the RSUs
granted to the Recipient if the Recipient resides in the countries contained
herein. Capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Notice of Grant of Award and Award Agreement for
Non-U.S. Employees (of which this Exhibit B is a part) or the Plan.

This Exhibit B also includes information regarding exchange controls and certain
other issues of which the Recipient should be aware with respect to the
Recipient’s participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of December 2009. Such laws are often complex and change
frequently. As a result, the Company strongly recommends that the Recipient not
rely on the information noted herein as the only source of information relating
to the consequences of the Recipient’s participation in the Plan because the
information may be out of date at the time the Recipient acquires shares of
Common Stock or sells shares of Common Stock the Recipient acquires under the
Plan.

In addition, the information is general in nature and may not apply to the
Recipient’s particular situation, and the Company is not in a position to assure
the Recipient of any particular result. Accordingly, the Recipient is strongly
advised to seek appropriate professional advice as to how the relevant laws in
the Recipient’s country apply to the Recipient’s specific situation.

If the Recipient is a citizen or resident of another country, or is considered a
resident of another country for local law purposes, the information contained in
this Exhibit B may not be applicable to the Recipient.

Australia

Withholding

This provision supplements Section 8 (Withholding):

Prior to the relevant taxable event, the Recipient will provide the Company with
their Australian Tax File Number (TFN) or Australian Business Number (ABN).
Failure to do so will result in the requirement for the Company to withhold
Australian tax at the rate of 46.5%.

Reform to the taxation of Employee share schemes

With effect from 1 July 2009, RSUs shall be taxed up front, unless there is a
“real risk of forfeiture”. Where there is a “real risk of forfeiture,” RSUs
shall generally be taxed at the earliest of:

 

  •  

Vesting of the award (when it is no longer subject to forfeiture)

 

  •  

Cessation of employment

 

  •  

7 years after grant

Canada

Vesting of RSUs

Income tax arises on the fair market value of the shares on vesting. No deferral
election is possible for RSUs.



--------------------------------------------------------------------------------

For further clarity, any shares issued of the Common Stock of the Company under
an RSU shall be issued solely in the name of the Recipient and not in the name
of any other person, including a person with whom the Recipient is dealing at
non-arm’s length.

The Recipient shall receive shares of the Common Stock of the Company and under
no circumstances shall the Administrator elect to have the Recipient receive
cash (or any other security) in lieu of the Common Stock of the Company. To this
effect, section 13(e) of the Plan (and any other similar section) do not apply
in Canada.

Furthermore, at all times the Recipient should hold less than 10% of the shares
of the Common Stock of the Company or any Related Company.

Withholding

The paragraphs below replace Section 4 of Exhibit A to the Award Agreement:

Generally, there are Canadian requirements to withhold source deductions on the
vesting of RSUs. Although RSU benefits are considered to be remuneration subject
to source deductions, Canada recognizes that requiring additional withholding
from cash payments, such as normal salary, as a result of a stock benefit can
create hardship for the employee. This hardship will be created when either the
benefit is very large in proportion to the employee’s normal salary or the award
vests later in the year. As a result, employers may make withholdings from
employees’ cash remuneration to the extent possible, without imposing actual
hardship. Where the non-cash benefit is the only form of income received from
that employer, the employer will not be required to withhold tax on the amount
of such benefits.

RSU benefits are also subject to social security taxes in Canada. These benefits
are subject to Canada Pension Plan withholdings but not Employment Insurance
withholdings. The province of Ontario will also levy payroll taxes to fund the
Canadian health service.

The employment benefit will be reported on the Recipient T4 for the year in
which the RSUs vest. The Recipient must report these amounts on his or her
individual income tax return for the same year.

Acknowledgement of nature of plan

The paragraphs below replace Section 11 of Exhibit A to the Award Agreement [new
or amended paragraphs are shown in italics at g and i]:

In accepting the RSU Award, the Recipient acknowledges that:

 

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature, and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement;

 

(b) the Award is voluntary and occasional and does not create any contractual or
other right to receive future grants of RSU Awards, or benefits in lieu of RSUs,
even if RSUs have been granted repeatedly in the past;

 

(c) all decisions with respect to future RSUs, if any, will be at the sole
discretion of the Company;

 

(d) the Recipient’s participation in the Plan is voluntary;



--------------------------------------------------------------------------------

(e) the Award is an extraordinary item that does not constitute compensation for
services of any kind rendered to the Company or any Related Company, and which
is outside the scope of the employment contract, if any;

 

(f) the Award is not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Company or any Related Company;

 

(g) the Company has decided to grant Awards under the Plan to individuals who
are Employees of the Company or any Related Company; and under no circumstances,
the Employee should be considered a Consultant or a “non-employee Officer or
non-employee Director” of the Company or any Related Company;

 

(h) the future value of the underlying shares of Common Stock is unknown and
cannot be predicted with any certainty;

 

(i) at all times the Recipient should hold less than 10% of the shares of the
Common Stock of the Company or any Related Company;

 

(j) in consideration of the Award, no claim or entitlement to compensation or
damages shall arise from termination of the Award or from any diminution in
value of the Award or shares of Common Stock acquired resulting from termination
of the Recipient’s service by the Company or any Related Company (for any reason
whatsoever and whether or not in breach of local labor laws) and the Recipient
irrevocable releases the Company and any Related Company from any such claim
that may arise; if, notwithstanding the foregoing, any such claim is found by a
court of competent jurisdiction to have arisen, then, by signing the Award
Agreement, the Recipient shall be deemed irrevocably to have waived the
Recipient’s entitlement to pursue such claim;

 

(k) in the event of termination of the Recipient’s Service (whether or not in
breach of local labor laws), the Recipient’s right to receive an Award and vest
in the Award under the Plan, if any, will terminate effective as of the date
that the Recipient is no longer actively employed and will not be extended by
any notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law); the
Administrator shall have the exclusive discretion to determine when the
Recipient is no longer actively employed for purposes of the Award;

 

(l) the Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Recipient’s participation in
the Plan or the Recipient’s acquisition or sale of the underlying shares of
Common Stock; and

 

(m) the Recipient is hereby advised to consult with their personal tax, legal
and financial advisors regarding the employee’s participation in the Plan before
taking any action related to the Plan.

Germany

Exchange Control Information

Cross-border payments in excess of €12,500 must be reported monthly to the
German Federal Bank. If the Recipient uses a German bank to transfer a
cross-border payment in excess of €12,500 in connection with the sale of shares
of Common Stock acquired under the Plan, the bank will make the report for the
Recipient. In addition, the Recipient must report any receivables or payables or
debts in foreign currency exceeding €5,000,000 on a monthly basis.



--------------------------------------------------------------------------------

Hong Kong

Obligation to report the RSUs to the tax authority

The Recipient is obliged to declare the gains realized in relation to RSUs to
the Hong Kong Inland Revenue Department (“IRD”) in their Individual Tax Return
for the relevant year of assessment. If the Recipient is eligible to lodge any
offshore non-taxable claim on RSU gains, the Recipient is required to lodge such
claim in their Individual Tax Return. Therefore, it is the Recipient’s
responsibility to prove to the satisfaction of the IRD on their non-taxable
claim lodged with documentary evidence in support.

The IRD has issued the revised Departmental Interpretation and Practice Note
(“DIPN”) No. 38 regarding the employee share-based benefits in March 2008 which
has expressed the IRD’s view on the timing and taxability of the share award
benefits. This sets a general guideline for taxpayers in ascertaining the tax
treatment of their share award benefits. DIPN is not legally binding and not a
rule of law and the revised DIPN No. 38 may not cover every type of share award
benefit. Participants should take individual tax advice on their share award
benefits.

Reporting requirement

Upon the commencement of Hong Kong employment/assignment of the Recipient, the
employer (the “Employer”) is obliged to file the Commencement Notice (Form IR
56E) for reporting the term of employment and RSU details to the IRD within 3
months from the date of commencement of employment. Annual Employer’s Return
(Form IR 56B) is required to be filed to the IRD by end of April to report the
remuneration paid/accrued to the Recipient, including the RSU gains, for each
year ended 31 March. Further to the filing of the said Forms, the IRD will
normally create a tax file for the Recipient and issue the annual Individual Tax
Return to the Recipient (usually in May) to ascertain their tax position. If
there is no Individual Tax Return issued by the IRD to the Recipient for
reporting the RSU gain in the year of award or of vesting, as appropriate, the
Recipient is obliged to voluntarily inform the IRD on this tax chargeability
arising from the exercise as well as other Hong Kong taxable employment income
within four months after the end of the basis period during which the year of
assessment is concerned (i.e. the informing deadline is 31 July given the fiscal
year ends on 31 March).

Leaving Hong Kong

If the RSU benefit is taxable in Hong Kong even if it is received after the
Recipient permanently departs from Hong Kong, the Employer should report the RSU
gains by filing the Departure Notice (Form IR 56G) and provide a copy for the
Recipient. The Recipient also needs to discharge their voluntary informing
chargeability obligation as mentioned above not later than 4 months after the
end of the year of assessment in which the RSU gains are derived. Even if the
Employer fails to submit the Departure Notice to report the taxable RSU gain,
the Recipient still needs to comply with his or her own reporting obligation.

Withholding

The paragraphs below supplement Section 4 (Withholding) of Exhibit A to the RSU
Award Agreement.

The Employer is not required to withhold the Recipient’s share gains unless the
Recipient permanently departs from Hong Kong. The Employer is statutorily
required to withhold money payment from the Recipient for a period of one month
after the Departure Notification (Form IR 56G) was filed to the IRD, unless
consent (by the issue of a Letter of Release to the employer with a copy to the
Recipient after they have settled all their tax liabilities) is given by the
IRD. If the Recipient derives share gains and there is money paid to them by the
Employer, the Employer has the withholding obligation.



--------------------------------------------------------------------------------

To facilitate finalizing the salary-related tax liabilities prior to permanent
departure, the Recipient is allowed, as a concession, to elect to have the tax
liabilities finalized on the basis of a deemed vesting of the share awards. The
Recipient may elect to be assessed on either (i) the deemed value on a day
within 7 days before the submission of the Recipient’s tax return for the final
year of assessment in which the Recipient departs or (ii) the deemed value on
the date of departure if the election is made within 3 months from the date of
permanent departure from Hong Kong.

Once an election is accepted by the IRD and the assessment is made accordingly,
the election cannot be withdrawn. A subsequent request to revise the assessment
will not be entertained unless the assessment is objected to within the
statutory time allowed for objection.

If the actual share award gain is higher than the amount assessed under deemed
vesting, the IRD has indicated in DIPN No. 38 that it will not seek to increase
the assessment for the sole reason that the value upon vesting has increased.

India

No country specific terms and conditions apply.

Ireland

Restriction on Types of Shares Issued to Directors

If the Recipient is a director or shadow director of an Irish Subsidiary, the
Recipient’s RSUs will be paid in newly issued shares of Common Stock only. In no
event will the RSUs be settled in treasury shares.

Director Notification Requirement

If the Recipient is a director, shadow director or secretary of an Irish
Subsidiary, the Recipient must notify the Irish Subsidiary in writing within
five business days of receiving or disposing of an interest in the Company
(e.g., RSUs, shares of Common Stock, etc.), or within five business days of
becoming aware of the event giving rise to the notification requirement, or
within five business days of becoming a director or secretary if such an
interest exists at the time. This notification requirement also applies with
respect to the interests of a spouse or minor children (whose interests will be
attributed to the director, shadow director or secretary).

Netherlands

By participating in the Plan the Recipient acknowledges that his or her Award
can cease to vest on termination of employment under the terms of the Plan. It
is a condition of participation in the Plan that the Recipient agrees to these
terms.



--------------------------------------------------------------------------------

Poland

Securities reporting

If the Recipient holds more than €10,000 of foreign securities (including
following the grant of Awards) the Recipient must declare details of the shares
(whether or not the shares have vested) to the National Bank of Poland. The form
of declaration must be submitted within 30 days of the end of the year.

Singapore

Leaving Singapore

With effect from January 1, 2003, Recipients who are foreign citizens or are
Singapore Permanent residents leaving Singapore permanently are taxed on a
“deemed exercise” basis for any options or units or shares granted or issued
during Singapore employment. This would also include any unvested or restricted
options or units or shares granted whilst exercising employment in Singapore.

As per the deemed exercise rule, all Awards, units, or stock which have been
granted during Singapore employment are deemed to have been exercised,
irrespective whether the Awards have vested or not. The taxable value is the
fair market value (which would be the fair market value one month prior to the
date of departure).

Director withholding

Independent Directors who are Non Resident in Singapore and have received Awards
by virtue of their being on the Board of the Singapore Company will be subject
to tax in Singapore and liable for tax withholding.

Spain

This provision supplements Section 11 (Acknowledgment of Nature of Plan and
Award) of Exhibit A to the Award Agreement:

In accepting the RSUs, the Recipient consents to participation in the Plan and
acknowledges that the Recipient has received a copy of the Plan.

The Recipient understands that the Company has unilaterally, gratuitously and
discretionally decided to grant RSUs under the Plan to individuals who may be
employees of the Company or its Subsidiaries throughout the world. The decision
is a limited decision that is entered into upon the express assumption and
condition that any grant will not bind the Company or any Related Company.
Consequently, the Recipient understands that the RSUs are granted on the
assumption and condition that the RSUs and any shares of Common Stock acquired
upon vesting of the RSUs are not a part of any employment contract (either with
the Company or any Related Company) and shall not be considered a mandatory
benefit, salary for any purposes (including severance compensation) or any other
right whatsoever. Further, the Recipient understands that the Recipient will not
be entitled to continue vesting in any RSUs once the Recipient’s employment with
the Company or any Related Company ceases. In addition, the Recipient
understands that this grant would not be made to the Recipient but for the
assumptions and conditions referred to above; thus, the Recipient acknowledges
and freely accepts that should any or all of the assumptions be mistaken or
should any of the conditions not be met for any reason, then any grant of or
right to the RSUs shall be null and void.

Exchange Control Information

The Recipient must declare the acquisition of shares of Common Stock to the
Dirección General de Política Comercial e Inversiones Exteriores (the DGPCIE) of
the Ministerio de Economía for statistical purposes.



--------------------------------------------------------------------------------

As the shares are listed on a stock exchange the acquisition will be filled in a
form D-5B. The form will be declared to the Registro de Inversiones of the
Dirección General de Política Comercial e Inversiones Exteriores of the
Ministerio de Industria, Turismo y Comercio.

The Recipient must also declare ownership of any shares of Common Stock with the
Directorate of Foreign Transactions each January whilst the shares of Common
Stock are owned in the following cases:

 

•  

The shares of the company are listed on the stock exchange.

 

•  

The shareholding in the company has to be at least 10% or more.

 

•  

The investment is more than 1,502,530.26 Euros.

Foreign currency payments (i.e., dividends or sale proceeds) have to be declared
when the amount exceeds 6,010.12 Euros on form B3.

The information provided to the financial institution is the following:

 

•  

The Recipient’s name, address, and fiscal identification number

 

•  

Non resident’s name, address and fiscal identification number.

 

•  

The amount of the payment, payment method, currency of origin and value in
euros.

 

•  

The reasons for the payment.

A payment is made by bank transfer the following information should be provided
to the financial institution when the amount exceeds 50,000 Euros:

 

•  

Resident name, address and fiscal identification number.

 

•  

Non resident name, address and fiscal identification number.

 

•  

The amount, currency of origin and value of payment in euros.

 

•  

The reason for the payment.

Sweden

No country specific terms and conditions apply.

United Kingdom

RSUs Payable Only in Shares of Common Stock

Notwithstanding any discretion in the Plan or anything to the contrary in the
Award Agreement, if the Recipient is resident and ordinarily resident in the
United Kingdom, the grant of RSUs does not provide any right for the Recipient
to receive a cash payment and the RSUs are payable in shares of Common Stock
only.

Withholding

The paragraphs below replace Section 4 (Withholding) of Exhibit A to the Award
Agreement:

Regardless of any action the Company or the Recipient’s employer (the
“Employer”) takes with respect to any or all income tax, primary and secondary
Class 1 National Insurance contributions, payroll tax or other tax-related
withholding attributable to or payable in connection with or pursuant to the
grant, vesting, release or assignment of any RSUs subject to the Award
(“Tax-Related Items”), the Recipient acknowledges that the ultimate liability
for all Tax-Related Items legally due by the Recipient is and remains the
Recipient’s responsibility. Furthermore, the Company and/or the Employer
(i) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the RSUs, including the grant
of the RSUs, the vesting of the RSUs, the delivery of shares of Common Stock,
the subsequent sale of any shares of Common Stock acquired under the Plan and
the receipt of any dividends or dividend equivalents; and (ii) do not commit to
structure the terms of the grant or any aspect of the RSUs to reduce or
eliminate the Recipient’s liability to Tax-Related Items.



--------------------------------------------------------------------------------

As a condition of any RSUs subject to the Award vesting and the issuance of
shares of Common Stock in payment of the RSUs, the Company and/or the Employer
shall be entitled to withhold, and the Recipient agrees to pay, or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy, all
obligations of the Company and/or the Employer to account to HM Revenue &
Customs (“HMRC”) for any Tax-Related Items by the Due Date, which is 90 days, or
such other period as required under U.K. law, after the event giving rise to the
Tax-Related Items (the “Chargeable Event”). In this regard, except as provided
in the next sentence, such payment shall be made by means of the Company
withholding and/or reacquiring a number of shares of Common Stock issued in
payment of (or otherwise issuable in payment of, as the case may be) the RSUs
having a Fair Market Value equal to the amount of Tax-Related Items that the
Company determines it or the Employer is required to account to HMRC under
applicable tax laws with respect to the RSUs (with such withholding obligation
determined based on any applicable minimum statutory withholding rates). In the
event that the Company cannot (under applicable legal, regulatory, listing or
other requirements, or otherwise) satisfy such obligation in such method, the
Company and/or the Company may satisfy its entitlement to withhold under this
Award Agreement by either or a combination of the following methods: (i) by
requiring the Recipient to pay such amount in cash or check; and/or (ii) by
deducting such amount out of any other compensation otherwise payable to the
Recipient. For these purposes, the Fair Market Value of the shares of Common
Stock to be withheld or repurchased, as applicable, shall be determined on the
date that Tax-Related Items are to be determined.

The Recipient shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to account to HMRC with
respect to the Chargeable Event that cannot be satisfied by the means previously
described. If payment or withholding is not made by the Due Date, the Recipient
agrees that the amount of any uncollected Tax-Related Items shall (assuming the
Recipient is not a director or executive officer of the Company (within the
meaning of Section 13(k) of the U.S. Securities and Exchange Act of 1934, as
amended)), constitute a loan owed by the Recipient to the Employer, effective on
the Due Date. The Recipient agrees that the loan will bear interest at the
then-current HMRC Official Rate and it will be immediately due and repayable,
and the Company and/or the Employer may recover it at any time thereafter by any
of the means referred to above. If any of the foregoing methods of collection
are not allowed under Applicable Laws or if the Recipient fails to comply with
the Recipient’s obligations in connection with the Tax-Related Items as
described in this section, the Company may refuse to deliver the shares of
Common Stock acquired under the Plan.

Joint Election

As a condition of the Recipient’s participation in the Plan and the vesting of
the RSUs, the Recipient agrees to accept any liability for secondary Class 1
National Insurance contributions (the “Employer’s Liability”) which may be
payable by the Company and/or the Employer in connection with the RSUs and any
event giving rise to Tax-Related Items. To accomplish the foregoing, the
Recipient agrees to execute a joint election with the Company (the “Election”),
the form of such Election being formally approved by HMRC, and any other consent
or elections required to accomplish the transfer of the Employer’s Liability to
the Recipient. The Recipient further agrees to execute such other joint
elections as may be required between the Recipient and any successor to the
Company and/or the Employer. If the Recipient does not enter into the Election
when the Recipient accepts the Award Agreement or when otherwise requested by
the Company and/or Employer, or if the Election is revoked at any time by HMRC,
the RSUs will cease vesting and become null and void, and no shares of Common
Stock will be acquired under the Plan, unless the Recipient agrees to pay an
amount equal to the Employer’s Liability to the Company, the Employer and/or any
Related Company. The Recipient further agrees that the Company and/or the
Employer may collect the Employer’s Liability by any of the means set forth in
the Withholding section of the Award Agreement.